Citation Nr: 0706771	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
recurrent low back strain.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for chronic recurrent low back strain and assigned a 40 
percent rating effective from the date of the initial claim 
on June 5, 1996.  

In November 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in April 2004, July 2005, 
and January 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran is presently 
receiving the maximum schedular rating for his service-
connected chronic recurrent low back strain without evidence 
of unfavorable lumbar spine ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
recurrent low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (before September 26, 2003) and 5237 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence, including letters dated in October 
2004 and February 2006.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  

VA records also show that in correspondence dated in June 
2000 and February 2006 the veteran was requested to provide 
additional information in support of his service connection 
claim, including authorization for the release to VA 
pertinent private medical records.  There is no evidence of 
any response to this specific request.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

Service medical records dated in August 1963 note the veteran 
was "lifting logs in 1960" (prior to service) and went to a 
chiropractor who told him he had "a disc slipped out of 
place."  It was further noted that he had gotten relief from 
manipulation and had no trouble until recently when he heard 
a "pop" while bending over.  Examination at that time 
revealed lumbar paravertebral muscle spasm, but no sign of 
disc pathology.  The examiner prescribed medication and heat 
and advised that the veteran avoid bending and lifting.  
Subsequent medical records are negative for complaint, 
treatment, or diagnosis of a back disability.  The veteran's 
April 1964 separation examination revealed a normal clinical 
evaluation of the spine.  In an associated report of medical 
history the veteran denied any bone or joint problems.

VA treatment records include a June 1975 social work 
evaluation which shows the veteran applied for VA hospital 
admission for back strain and was referred for a social work 
interview after it was determined that hospitalization was 
not considered necessary.  The veteran reported that he had 
worked most of his life as a clam digger and attributed his 
difficulties with his back and feet to this work.  He said he 
did not feel he could continue to work in this job and 
complained of financial difficulties.

In July 1994, the veteran submitted a claim for service 
connection for a back disability which began in 1963.  He 
reported he received treatment in service in 1963 and post-
service private treatment in about 1978.

On VA examination in August 1994 the veteran reported that he 
had experienced back problems since the documented 1963 
service episode of lumbosacral strain.  He stated he had been 
confined to bed for 10 months in the mid-1970s with a back 
disability.  He complained of intermittent low back pain with 
frequent back symptoms.  He reported that he had worked as a 
fisherman until five years earlier and that when that work 
became too hard for his back he began driving a dump truck.  
He stated that in February 1994 he had requested to be laid 
off from that position due to his back pain.  The examiner 
noted that an acute lumbosacral strain was documented in the 
veteran's service medical records and that some of the 
veteran's most recent back pain might have been due to a 
kidney problem with removal of a large left renal tumor in 
June 1994.  The diagnoses included chronic low back pain 
initially due to recurrent lumbosacral strain and now most 
likely due to osteoarthritis.

VA outpatient treatment records dated from November 1995 to 
May 1996 show treatment for a variety of complaints including 
low back pain with radiation to the left.  A January 1996 
magnetic resonance imaging study (MRI) noted mild bulging and 
ridging at T11-T12 and L2-L3, an ossified broad-based 
herniated nucleus pulposus at L3-L4 with a right lateral 
component and mild facet and ligamentum flavum hypertrophy, 
an ossified broad-based herniated nucleus pulposus at L4-L5 
with a right lateral component and mild facet and ligamentum 
flavum hypertrophy, a broad-based herniated nucleus pulposus 
at L5-S1with bilateral components and moderate facet 
hypertrophy, left more than right.

In private medical correspondence dated in October 1996 Dr. 
K.V.L. stated that the veteran had low back pain since 1972, 
was in bed for 6 weeks in 1975 due to back discomfort, and 
currently had chronic sciatic neuritis.  In a January 1997 
statement Dr. K.V.L. indicated that he had treated the 
veteran since 1972 and had treated him for low back pain 
since 1975.  He stated that the veteran had "acute 
lumbosacral strain, probability dating back to service 
connection in 1963."  The diagnoses included chronic lower 
back problems, osteoarthritis, and associated chronic 
bursitis.

On VA spine examination in March 1997 the veteran reported 
that during service in 1963 he sustained a low back injury 
when he slipped on an oily floor.  He stated he was examined, 
but not treated for that incident, and that the mild pain he 
experienced at that time became severe when he began digging 
clams for a living.  He complained of recurrent and chronic 
low back pain with radiation into the left posterior leg.  X-
rays revealed marked spondylosis with facet hypertrophy.  A 
January 1996 MRI showed moderate left foraminal encroachment 
at L5-S1, and mild to moderate encroachment in the right 
neural foramen at L4-L5.  The diagnostic impression was 
chronic recurrent low back strain, marked lumbar spondylosis 
with facet hypertrophy, and status post left nephrectomy.  
The examiner, Dr. H.S., an orthopedic surgeon, indicated the 
veteran's service medical records were reviewed and that his 
separation medical examination was negative for a back 
disability.  It was noted that the veteran had a severe 
myofascial restriction syndrome that limited the motion of 
the lumbar spine and which was not thought to be related to 
service.

In correspondence dated in May 1997 the veteran asserted that 
the service medical report indicating he had sustained a pre-
service back injury was incorrect.  He denied having ever 
made such statements.

In private medical correspondence dated in January 2000 Dr. 
D.M.R noted the veteran had been treated for a back disorder 
during service in August 1963 and that he was subsequently 
posted to light duties.  It was noted he functioned 
adequately at that level until after he was discharged and 
began working as a clam digger.  The physician noted there 
was no history of any further injury and while it was 
impossible to date exactly the occasion in which the 
veteran's discs herniated the August 1963 episode was the 
only time he was off duty.  Dr. D.M.R. stated "I think that 
it can be stated with a reasonable degree of medical 
exactitude that his present disability began with an acute 
lumbar episode in 1963 which was probably an initial disc 
herniation, and that his continuing disability since is 
related to that episode."  A January 2000 treatment note 
from Dr. D.M.R. shows the veteran stated he did not recall 
any back problem prior to service, that he was treated by 
medical corpsmen two or three times after the episode in 
1963, and that he was off duty totally for one or two weeks 
and then returned to light duty.  In correspondence dated in 
February 2000 Dr. D.M.R. noted that the veteran's chronic 
back problems began with his service-related injury in 1963 
which was sufficiently severe that he was off duty for some 
time and was on light duty after that.

VA spine examination in November 2000 included a summary of 
the veteran's service medical records and his report of 
having incurred a back injury when he slipped and fell while 
working in the motor pool.  The examiner, Dr. H.S., noted the 
veteran appeared to be severely deconditioned and claimed to 
have no feeling to the posterior chest and legs.  There was 
no visible atrophy.  Range of motion studies to the point of 
pain revealed forward flexion to 45 degrees, lateral bending 
only to three to five degrees, bilaterally, and rotation to 
approximately four degrees, bilaterally.  There was no motion 
to extension.  The diagnoses included chronic recurrent low 
back strain and marked lumbar spondylosis with facet 
hypertrophy.  It was noted that marked lumbar spondylosis 
with facet hypertrophy was thought to have developed after 
service.  

In a January 2001 VA medical report Dr. H.S. summarized the 
veteran's service medical records and found that an August 2, 
1963, report indicated a low back strain was first incurred 
on that date.  It was noted, in essence, that the opinions of 
Drs. K.V.L. and D.M.R. were not scientific conclusions and 
were apparently based upon the veteran's report of history.  
Dr. H.S. stated that, in conclusion, the radiographic 
evidence revealed no confined or localized evidence of trauma 
to the lumbar spine and that the structural changes showed a 
diffuse degenerative process that was typically related to 
aging as well as the cumulative affect of recurrent minor 
insults over many years and not to a single major accident.  
It was further noted that recurrent attacks of low back 
strain do not automatically culminate in this type of 
disability picture.  The evidence was noted to point to 
service connection for low back strain, but not to the 
development of osteoarthritis and possibly related nerve root 
impingement.  

In a July 2001 VA spine examination report Dr. H.S. noted the 
veteran had nonservice-connected disabilities including 
marked lumbar spondylosis with facet hypertrophy and mild 
radiculopathy.  The symptoms attributed to his service-
connected chronic recurrent low back strain involved episodes 
of low back pain that may last from one to several days.  The 
attacks were normally related to precipitating causes such as 
lifting, bending, and prolonged driving.  They may be 
transiently characterized by spasticity in the low back with 
limitation of motion, but were not associated with pain or 
numbness in the legs.  It was further noted that veteran had 
a stressful work history after leaving service and that the 
major present symptoms were related to spinal changes that 
developed after service.  Only the low back strain was 
related to military service.

In an August 2001 private medical opinion Dr. F.A.G. noted 
that, based upon the veteran's report of medical history and 
review of a "number of medical records," the veteran 
described having slipped on grease and fallen on a cement 
surface while lifting a motor vehicle transmission and that 
it was "very unlikely" a reference in the medical record of 
an injury sustained while lifting a log was accurate since 
the veteran denied having worked as a logger.  It was also 
noted that the veteran denied any pre-service injuries and 
denied ever having received chiropractic treatment.  
Dr. F.A.G. stated "[i]t was likely probable and medically 
most probable that the injury he sustained in 1963 initiated 
a condition of chronic inflammation and chronic pain" and 
that "[t]hese changes logically and predictably lead to the 
changes presently experienced by [the veteran], including the 
calcified herniations in his lumbar spine."  

VA spine examination in February 2003 noted the veteran had 
been treated for a pre-existing low back strain and that X-
rays revealed intervertebral disc disease with degenerative 
involvement of the mid-lumbar spine.  The examiner, 
Dr. J.F.C., noted diagnoses including chronic recurrent low 
back strain with intervertebral disc disease and degenerative 
disease occurring post-military service.  A handwritten note 
stated it was unlikely the veteran's underlying 
intervertebral disc syndrome was related to the service-
connected lumbosacral strain.  Examination revealed motion to 
the point pain began at forward flexion from 0 to 50 degrees, 
extension from 0 to 15 degrees, lateral flexion from 0 to 25 
degrees, and rotation from 0 to 30 degrees.  

Social Security Administration (SSA) records added to the 
record in February 2003 included VA treatment records dated 
in June 1975 indicating the veteran had a five to six year 
history of low back problems and chiropractic treatment.  A 
June 1975 VA back consultation report noted intermittent back 
discomfort since childhood and chiropractic treatment without 
any definite benefit.  In a July 1975 private medical report 
Dr. K.V.L. noted the veteran sustained injuries in an 
automobile accident in 1969 and that he had experienced back 
trouble over the past five to six years.  It was also noted 
that he had chiropractic treatment with no particular 
benefit.  

At his video conference hearing in November 2003 the veteran, 
in essence, asserted that an increased disability rating was 
warranted based upon the severity of his intervertebral disc 
syndrome.  He described symptoms including low back pain that 
radiated down his left lower extremity, spasms, and the lack 
of feeling in his left leg since approximately 1996.  He 
stated he had been unable to work since 1996 because of his 
back disorder.  

In a February 2005 examination report Dr. H.S. noted the 
veteran sustained only one episode of low back strain in 
August 1963 and that all other findings developed subsequent 
to service.  The diagnoses also included hypertrophic lumbar 
spondylosis with bilateral foraminal narrowing and left-sided 
subjective sensory deficit compatible with S1 radiculopathy.  
It was noted that due to the present pathology the veteran 
could not be gainfully employed.  In an August 29, 2005, 
addendum it was specifically noted that the veteran's 
intervertebral disc syndrome and lumbosacral strain were two 
separate entities and, in essence, excluded intervertebral 
disc syndrome as related to the service-connected chronic 
recurrent low back strain.  

In private medical correspondence dated in October 2005 Dr. 
F.A.G. noted the veteran's medical history included an injury 
involving back pain during service while working in the motor 
pool which had continued throughout his military experience.  
The diagnoses included progressive discogenic lumbosacral 
spinal changes with neuroforaminal stenosis, secondary 
reflex, and sensory changes.  It was the opinion of Dr. 
F.A.G. that the veteran met the criteria for ratings for 
intervertebral disc syndrome and severe lumbar spine 
limitation of motion.

In a July 2006 VA medical opinion Dr. H.S. summarized the 
medical evidence of record and found the veteran's present 
condition was not the result of a single isolated episode of 
low back pain in 1963, but was secondary to the cumulative 
effects of aging, lifestyle, demanding occupations, and 
hereditary predisposition.  It was noted that, in essence, he 
was not unemployable as a result of his service-connected 
chronic recurrent back strain.  It was further noted that the 
opinions of Drs. K.V.L. and D.M.R. in support of the 
veteran's claim were based upon incomplete information and 
utilized the veteran's perception or interpretation, and that 
the opinions of Dr. F.A.G. were an "unusual and interesting, 
as well as novel, theory" that involved acceptance of "a 
perplexing and unorthodox explanation of chronic inflammation 
as the pathophysiology responsible for diffuse hypertrophic 
spondylosis and intervertebral disc disease."  The rationale 
for this opinion by Dr. H.S. was based, in essence, upon the 
absence of laboratory findings of increased white blood 
counts, elevated sedimentation rates, or the presence of C-
reactive protein and the absence of radiographic evidence of 
disc space infection.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

In this case, the Board notes there is a conflict between the 
competent VA and private medical opinions of record as to 
whether the veteran's hypertrophic spondylosis and 
intervertebral disc disease were incurred as a result of 
service.  There is also some conflicting evidence as to the 
exact cause and nature of the veteran's August 1963 injury 
during active service.  There are no medical records of any 
treatment after the veteran's discharge in May 1964 until 
June 1975.  Upon comprehensive review of the entire record, 
the Board finds the July 2006 VA examiner's opinion is 
persuasive that the veteran's hypertrophic spondylosis and 
intervertebral disc disease and consequent neurological lower 
extremity symptoms were not incurred as a result of service 
or a service-connected disability.  The examiner summarized 
the medical evidence of record and found the veteran's 
present condition was not the result of a single isolated 
episode of low back pain in 1963, but was secondary to the 
cumulative effects of aging, lifestyle, demanding 
occupations, and hereditary predisposition.  

The Board further finds that the opinions of Drs. K.V.L. and 
D.M.R. are shown to have been based, in part, upon the 
veteran's unsubstantiated reports of having been off duty for 
one to two weeks after his injury in August 1963 with 
subsequent assignment to light duty because of the back 
injury.  Additionally, the opinions of Dr. F.A.G. are found 
not to be supported by evidence of any pertinent laboratory 
or radiographic findings.  These private medical opinions, 
therefore, warrant a lesser degree of probative weight.

The veteran is presently receiving the maximum schedular 
rating for his service-connected chronic recurrent low back 
strain without evidence of unfavorable lumbar spine ankylosis 
under either the old or new rating criteria.  The probative 
medical findings of record are not indicative of lumbar spine 
ankylosis as a result of the service-connected chronic 
recurrent low back strain.  Entitlement to a rating in excess 
of 40 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The July 2006 VA examiner's opinion 
that the veteran was not unemployable as a result of his 
service-connected back disability is persuasive.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
recurrent low back strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


